DETAILED ACTION
	This Office Action is in response to the Election filed on July 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-15 in the reply filed on July 13, 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castro et al. (US Pub. 2020/0194431 A1).

In re claims 2-5, Castro et al. shows (fig. 2) wherein the pair of memory cells is a first pair of memory cells; wherein each memory structure of the plurality of memory structures comprises one or more second pairs of memory cells, of which each second pair of memory cells comprises a third memory cell and a fourth memory cell; and wherein the third memory cell comprises a third remanent-polarizable portion and the fourth memory cell comprises a fourth remanent-polarizable portion. For each memory structure of the plurality of memory structures, the first memory cell, the second memory cell, the third memory cell, and the fourth memory cell are coupled to each other by the respective third control line of the memory structure. For each memory structure of the plurality of memory structures, the third memory cell is coupled to a further first control line, and wherein the fourth memory cell is coupled to a further second control line, and 
In re claims 6- 8, Castro et al. shows (fig. 2) wherein the first control line and/or the second control line extends into a first direction; and wherein, for each memory structure of the plurality of memory structures, the respective third control line extends into a second direction differing from the first direction. For each memory structure of the plurality of memory structures: the first memory cell comprises a first electrode (225-b) coupled to the first control line or provided by a portion of the first control line and a second electrode (215-b) coupled to the respective third control line or provided by a portion of the respective third control line; and the second memory cell comprises a first electrode (225-a) coupled to the respective third control line or provided by the portion of the respective third control line and a second electrode  (215-a) coupled to the second control line or provided by a portion of the second control line; and/or wherein, for each memory structure of the plurality of memory structures: the third memory cell comprises a first electrode coupled to the further first control line or provided by a portion of the further first control line and a second electrode coupled to the respective third control line or provided by a portion of the respective third control line; and the fourth memory cell comprises a first electrode coupled to the respective third control line or provided by the portion of the respective third control line and a second electrode 
In re claims 9-14, Castro et al. shows discloses [0054] additional memory cells (not specifically shown in figure 2) having the structures described in the claims.
In re claim 15, Castro et al. shows (fig. 1) a first bitline; a second bitline; a third bitline; a wordline; a first access device configured to connect the first bitline to the first control line controlled by a voltage applied at the wordline; a second access device configured to connect the second bitline to the second control line controlled by a voltage applied at the wordline; a third access device configured to connect the third bitline to the fourth control line controlled by a voltage applied at the wordline.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US Pub. 2019/0088871 A1), Ishibashi (US Pub. 2011/0278527 A1), Kim et al. (US Pub. 2019/0221612 A1), Lee et al. (US Pub. 2015/0261437 A1), and Nardi et al. (US 10,262,730 B1) also disclose memory cell arrangements having various elements of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815